DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 07/03/2020.
Claims 1-10 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Jung et al. (7398834).
Regarding claim 1, Jung et al. disclose a power-tool device comprising:
a drive unit (20);

at least one operating-mode selection unit (10, 50) including at least one operating mode selection element (10) configured to be actuated to select an operating mode of a plurality of operating modes (14, 16, 18) of the drive unit;
at least one locking unit (26) including at least one locking actuating element (44) configured to lock the at least one signal switching element (12); and
at least one electronic unit (40) configured to control the drive unit (20) by open-loop and/or closed-loop control, at least in dependence on an evaluation of a position characteristic of the at least one locking actuating element (44).
(Figure 1, 5, 6 and Column 2 lines 52-55, Column 3 lines 7-24, 51-52, Column 4 lines 1-5, 10-17)
Regarding claim 2, Jung et al. disclose the at least one locking unit (26) further includes at least one locking switching element (36) that is operatively connected to the at least one locking actuating element (44) and that is configured to provide the at least one electronic unit (40) with the position characteristic of the at least one locking actuating element (44). (Column 4 lines 1-5 15-17)
Regarding claim 3, Jung et al. disclose the at least one operating-mode selection unit (10, 50) further includes at least one operating-mode switching element (50) that is operatively connected to the at least one operating–mode selection element (10) and 
Regarding claim 7, the term “bistable” is understood to be an element having two stable states.
Therefore, Jung et al. discloses the at least one locking unit (26) is configured as a bistable locking unit. (Column 3 lines 55-58, Column 4 lines 1-5)
Regarding claim 8, Jung et al. disclose the at least one locking unit (26) is configured to maintain locking of the at least one signal switching element (12) irrespective of the operating mode of the drive unit (20). (Column 4 lines 1-5, 38-41)
Regarding claim 10, Jung et al. disclose a power-tool comprising:
at least one power-tool device including:
a drive unit (20);
at least one signal switching unit (12, 22) including at least one signal switching element (12) configured to be actuated at least to activate the drive unit (20);
at least one operating-mode selection unit (10, 50) including at least one operating mode selection element (10) configured to be actuated to select an operating mode of a plurality of operating modes (14, 16, 18) of the drive unit;
at least one locking unit (26) including at least one locking actuating element (44) configured to lock the at least one signal switching element (12); and

(Figure 1, 5, 6 and Column 2 lines 52-55, Column 3 lines 7-24, 51-52, Column 4 lines 1-5, 10-17)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over reference Jung et al. (7398834) as applied to claim 1 above, and further in view of reference Vanko et al. (9314900).
Regarding claim 4, Jung et al. disclose the claimed invention as stated above but do not disclose signal switching element is configured to switch electrical currents having amperages of less than or equal to 500 mA.
Vanko et al. disclose a power tool (10) comprising: a drive unit (28); and a switching unit (56), wherein the current passing through the switching unit (56) is 200 mA. (Column 4 lines 63-67 through Column 5 lines 1-3)
.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over reference Jung et al. (7398834) as applied to claim 1 above, and further in view of reference Kannan et al. (2015/0170848).
Regarding claim 5, Jung et al. disclose the claimed invention as stated above but do not disclose the locking unit is configured to lock the signal switching element in an unactuated state of the signal switching element.
Kannan et al. disclose a power tool comprising: a switching unit; and a locking unit, wherein the locking unit is configured to lock the switching unit in the off position. (Page 1 paragraph 24).
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the locking unit of Jung et al. by incorporating the locking of the signal switching element in the off position as taught by Kannan et al., since page 1 paragraph 24 of Kannan et al. states such a modification would help prevent inadvertent actuation of the power tool when not in use.
Regarding claim 6, Jung et al. modified by Kannan et al. disclose only the at least one locking unit (Jung et al. – 26) is configured to unlock the at least one signal switching element (Jung et al. – 12). (Kannan et al. – Page 2 paragraph 27)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over reference Jung et al. (7398834) as applied to claim 1 above, and further in view of reference DeCicco et al. (7487844).
Regarding claim 9, Jung et al. disclose the claimed invention as stated above but do not disclose the signal switching unit has at least one speed transducer unit.
DeCicco et al. disclose a power-tool comprising: a drive unit (232); and a signal switching unit (110), wherein the signal switching unit (110) comprising a speed transducer unit (column 9 lines 26-28).
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the signal switching unit of Jung et al. by incorporating the speed transducer unit as taught by DeCicco et al., since column 9 lines 29-35 of DeCicco et al. states such a modification would allow the switching unit to generate a variable speed control signal for the drive unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 5, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731